Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 1 of 11 PageID #: 1180



                   IN THE UNITED STATES DISTRICT COURT FOR THE
                          FOR THE DISTRICT OF DELAWARE


SPRINT COMMUNICATIONS COMPANY L.P.,                )
                                                   )
                      Plaintiff,                   )
                                                   )
              V.                                   )   C.A. No. 18-1919-RGA
                                                   )
CEQUEL COMMUNICATIONS, LLC D/B/A                   )
SUDDENLINK COMMUNICATIONS, AND CSC                 )
HOLDINGS, LLC D/B/A OPTIMUM-                       )
CABLEVISION,                                       )
                                                   )
                      Defendants.
                                                   )
                                                   )
                                                   )

SPRINT COMMUNICATIONS COMPANY L.P.,                )
                                                   )
                      Plaintiff,                   )
                                                   )
              v.                                   )   C.A. No. 18-2033-RGA
                                                   )
CHARTER COMMUNICATIONS, INC., CHARTER              )
COMMUNICATIONS HOLDINGS, LLC,                      )
SPECTRUM MANAGEMENT HOLDING                        )
COMPANY, LLC, CHARTER COMMUNICATIONS               )
OPERATING, LLC, AND TIME WARNER CABLE,             )
                                                   )
LLC,
                                                   )
                                                   )
                      Defendants.




                             ~Hli> SCHEDULING ORDER
       This __O(_ day of     ~M~MJ----' 2019, the Court having conducted an initial Rule
16(b) scheduling conference pursuant to Local Rule 16.l(b) on April 25, 2019, and the parties in

Sprint Communications Company L.P. v. Cequel Communications, LLC d/b/a Sudden/ink

Communications and CSC Holdings, LLC dlbla Optimum-Cablevision, Case No 1:18-1919-RGA

(D. Del) ("Sprint v. Cequel") and Sprint Communications Company L.P. v. Charter
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 2 of 11 PageID #: 1181



Communications, Inc., Charter Communications Holdings, LLC, Spectrum Management Holding

Company, LLC, Charter Communications Operating, LLC, and Time Warner Cable, LLC, Case

No 1: 18-2033-RGA (D. Del) ("Sprint v. Charter"), having determined after discussion that the

matter cannot be resolved at this juncture by settlement, voluntary mediation, or binding

arbitration;

        IT IS ORDERED that:

        1.     Initial Disclosures and Discovery.

               a.      Rule 26(a)(l) Initial Disclosures. Unless otherwise agreed to by the

parties, the parties shall make their initial disclosures pursuant to Federal Rule of Civil Procedure

26(a)(l) on or before May 17, 2019.

               b.      Discovery Protocols. The parties shall submit a stipulated ESI Order and

Protective Order on or before May 31, 2019. If the parties are unable to reach agreement on a

stipulated ESI Order and/or Protective Order, the parties shall follow the procedures outlined in

Paragraph 3(e) below to present these disputes to the Court.

        2.     Joinder of Other Parties and Amendment of Pleadings. All motions to join other

parties, and to amend or supplement the pleadings, shall be filed on or before December 20,

2019.

        3.     Discovery.

               a.      Discovery Cut Off. All fact discovery in this case shall be initiated so that

it will be completed on or before August 21, 2020.

               b.      Document Production. Document production shall be substantially

complete by March 26, 2020. Privilege logs shall be exchanged by April 23, 2020. The parties

will meet and confer about the scope and content of the privilege logs and will thereafter present


                                                 2
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 3 of 11 PageID #: 1182



any disputes to the Court in the context of the Protective Order or in accordance with the

procedures in 3(f) below.

               C.      Requests for Admission. Plaintiff may serve up to twenty-five (25)

requests for admission on each defendant group. 1 Each defendant group may serve up to twenty-

five (25) requests for admission on Plaintiff. There shall be no limit, however, on the number of

requests for admission for the purpose of authenticating documents or qualifying prior art,

although the parties agree to cooperate to reduce, if not eliminate altogether, objections based on

authenticity and thus the need to serve requests for admission for authentication purposes.

               d.      Interrogatories. Plaintiff is entitled to serve 10 common interrogatories and

15 individual interrogatories, including contention interrogatories, for a total of 25

interrogatories. The Defendants in all Actions are entitled to collectively serve 10 common

interrogatories, including contention interrogatories. Each defendant group is entitled to serve an

additional 15 individual interrogatories, including contention interrogatories.

               e.      Depositions.

                       1.       Limitation on Hours for Deposition Discovery. Plaintiff may take

up to 50 hours of fact depositions of each defendant group (i.e., no more than •50 hours of

deposition time collectively for the defendant group in each case and its past or current officers,

employees and agents) and up to 35 hours of third-party depositions. Each defendant group may

take up to 45 hours of fact depositions of plaintiff, excluding named inventors on each asserted

patent, each of whom may be deposed for up to 7 hours. Each defendant group may take up to

35 hours of third-party depositions. 2 Depositions of Plaintiff's witnesses, named inventors, and


1
  The Defendants in each Action constitute a defendant group. For example, defendants Cequel
Communications, LLC d/b/a Suddenlink Communications and CSC Holdings, LLC d/b/a Optimum-
Cablevision constitute a defendant group.
2
  The inventor depositions will be excluded from the 35 hour allocation of third party depositions.
                                                    3
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 4 of 11 PageID #: 1183



non-parties taken in other litigations relating to any of the asserted patents must be produced and

may be used as if taken in this case.

                       11.     Expert Deposition Discovery. The parties will confer regarding the

number of deposition hours and length of depositions for experts no later than 5 days after

service of rebuttal expert reports.

                       m.      Location of Depositions. The parties agree to cooperate regarding

the location of depositions, such that any party or representative, and any third party, shall be

deposed at a location where the witness resides or at another mutually agreeable location.

               f.      Discovery Matters and Disputes Relating to Protective Orders. Should

counsel find they are unable to resolve a discovery matter or a dispute relating to a protective

order, the parties involved in the discovery matter or protective order dispute shall contact the

Court's Case Manager to schedule an in-person conference/argument. Unless otherwise ordered,

by no later than forty-eight hours prior to the conference/argument, the party seeking relief shall

file with the Court a letter, not to exceed three pages, outlining the issues in dispute and its

position on those issues. By no later than twenty-four hours prior to the conference/argument,

any party opposing the application for relief may file a letter, not to exceed three pages, outlining

that party's reasons for its opposition. Should any document(s) be filed under seal, a courtesy

copy of the sealed document(s) must be provided to the Court within one hour of e-filing the

document(s).

       If a discovery-related motion is filed without leave of the Court, it will be denied without

prejudice to the moving party's right to bring the dispute to the Court through the discovery

matters procedures set forth in this Order.

       4.      Application to Court for Protective Order. The parties agree it will be necessary


                                                 4
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 5 of 11 PageID #: 1184



to apply to the Court for a protective order specifying terms and conditions for the disclosure of

confidential information. Counsel will confer and attempt to reach an agreement on a proposed

form of order and submit it to the Court according to the schedule outlined in Paragraph 1(b)

above. Should counsel be unable to reach an agreement on a proposed form of order, counsel

must follow the provisions of Paragraph 3(f) above.

         Any proposed protective order must include the following paragraph:

                Other Proceedings. By entering this order and limiting the
                disclosure of information in this case, the Court does not intend to
                preclude another court from finding that information may be
                relevant and subject to disclosure in another case. Any person or
                party subject to this order who becomes subject to a motion to
                disclose another party's information designated as confidential
                pursuant to this order shall promptly notify that party of the motion
                so that the party may have an opportunity to appear and be heard
                on whether that information should be disclosed.

         5.     Papers Filed Under Seal. When filing papers under seal, counsel shall deliver to

the Clerk an original and one copy of the papers. A redacted version of any sealed document

shall be filed electronically within seven days of the filing of the sealed document.

         6.     Courtesy Copies. The parties shall provide to the Court two courtesy copies of all

briefs and one courtesy copy of any other document filed in support of any briefs (i.e.,

appendices, exhibits, declarations, affidavits, etc.). This provision also applies to papers filed

under seal.

         7.     Email Service. The parties have consented to service by email, in accordance

with Rule 5(b)(2)(E) of the Federal Rules of Civil Procedure. The parties agree that service on

any party shall only be by email and shall be made on both local and national counsel of that

party.




                                                 5
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 6 of 11 PageID #: 1185



       8.      Initial Discovery in Patent Litigation. 3

               a.      On or before May 22, 2019, Plaintiff shall identify the accused products,

services, systems, apparatuses, processes, methods, acts, or other instrumentalities ("Accused

Products") and the asserted claims of the patent-in-suit allegedly infringed by each such Accused

Product, and produced the file history for the patent-in-suit.

               b.      On or before June 20, 2019, Defendants shall produce or make available

for inspection to the Plaintiff the core technical documents sufficient to show the structure and

operation of any respective Accused Product, including but not limited to operation manuals,

product literature, and specifications.

               c.      On or before August 1, 2019, Plaintiff shall provide to Defendants its

initial "Infringement Contentions" comprising claim charts relating each Accused Product to

each asserted claim that each Accused Product allegedly infringes.

               d.      No later than August 1, 2019, Plaintiff will serve a Preliminary Election of

Asserted Claims, of no more than 10 claims per asserted patent.

               e.      No later than 14 days after the close of fact discovery (September 4,

2020), Plaintiff shall serve a Second Election of Asserted Claims, of no more than a total of 5

claims per asserted patent from among the previously identified claims. No later than 14 days

before service of initial expert reports, each defendant group shall serve an Election of Prior Art,

of no more than a total of 5 references/systems/combinations per claim.

               f.      On or before October 17, 2019, Defendants shall provide to the Plaintiff

their initial "Invalidity Contentions" for each asserted claim, as well as the related invalidating

references (e.g., publications, manuals, and patents).

3
 These disclosures are "initial" and each party shall be permitted to supplement with leave of the
court.
                                                  6
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 7 of 11 PageID #: 1186



       9.      Claim Construction Issue Identification. On or before November 14, 2019, the

parties shall exchange a list of those claim term(s)/phrase(s) that they believe need constniction.

On or before December 12, 2019, the parties shall exchange their proposed claim construction of

those term(s)/phrase(s).   These documents will not be filed with the Court.         Subsequent to

exchanging these lists, the parties will meet and confer on or before January 9, 2020 to prepare a

Joint Claim Construction Chart to be filed no later than January 16, 2020. The Joint Claim

Construction Chart, in Word or WordPerfect format, shall be e-mailed simultaneously with filing
                   I

to rga_civil@ded.uscourts.gov. The parties' Joint Claim Construction Chart should identify for

the Court the term(s)/phrase(s) of the claim(s) in issue and should include each party's proposed

construction of the disputed claim language with citation(s) only to the intrinsic evidence in

support of their respective proposed constructions. A copy of the patent(s) in issue as well as

those portions of the intrinsic record relied upon shall be submitted with this Joint Claim

Construction Chart. In this joint submission, the parties shall not provide argument.

       10.     Claim Construction Briefing.

               Plaintiff shall serve, but not file, its opening briefs not to exceed 20 pages for the

'907 patents, and not to exceed 10 pages for the '077 patent, on February 20, 2020. Defendants

shall serve, but not file, their answering briefs, not to exceed 30 pages for the '907 patents, and

not to exceed 15 pages for the '077 patent, on March 19, 2020. Plaintiff shall serve, but not file,

its reply briefs, not to exceed 20 pages for the '907 patents, and not to exceed 10 pages for the

'077 patent, on April 9, 2020. Defendants shall serve, but not file, their sur-reply briefs, not to

exceed 10 pages for the '907 patents, and not to exceed 5 pages for the '077 patent, on April 30,

2020. No later than May 7, 2020, the parties shall file a Joint Claim Construction Brief. The




                                                 7
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 8 of 11 PageID #: 1187



parties shall copy and paste their unfiled briefs into one brief, with their positions on each claim

term in sequential order, in substantially the form below.


                          JOINT CLAIM CONSTRUCTION BRIEF

        I.      Agreed Upon Constructions

        II.     Disputed Constructions

        A.      [TERM 1]
                1.   Plaintiffs Opening Position
                2.   Defendants' Answering Position(s)
                3.   Plaintiffs Reply Position
                4.   Defendants' Sur-Reply Position(s)


        B.      [TERM2]
                1.   Plaintiffs Opening Position
                2.   Defendants' Answering Position(s)
                3.   Plaintiffs Reply Position
                4.   Defendants' Sur-Reply Position(s)


                Etc.

        The parties need not include any general summaries of the law relating to claim

construction. If there are any materials that would be submitted in an appendix, the parties shall

submit them in a Joint Appendix.

        11.     Hearings on Claim Construction.

                Beginning at 8:30 a.m. on May 28, 2020, the Court will hear argument on claim

construction. Absent prior approval of the Court (which, if it is sought, must be done so by joint

letter submission no later than the date on which answering claim construction briefs are due),

the parties shall not present live testimony at the argument, and the argument shall not exceed a

total of three hours.

        12.     Disclosure of Expert Testimony.

                                                  8
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 9 of 11 PageID #: 1188



               a.       Expert Reports. For the party who has the initial burden of proof on the

subject matter, the initial Federal Rule 26(a)(2) disclosure of expert testimony is due on or before
                                                                         /Va,~~
ts,prim,· Qctobe; 16; 2Q20] [ES&. October 16, 2020 for Sprint v. Charter, ~ , 2020 for                 JW.
Sprint v. CequerfThe supplemental disclosure to contradict or rebut evidence on the same

matter identified by another party is due on or before ~1il*.• tt>vembef 1:9, -202Q~1rCSC:
                                           -:JqlJJe~ J/;W~                         ~
November 13, 2020 for Sprint v. Charter, Faeb1ttM')' ~ f o r Sprint v. Cequel]. Reply expert

reports from the party with the initial burden of proof are due on or before E£piint. 1'ecet~,
                                                        feb,8i 21:JJ                         _f-'
~ : December 4, 2020 for Sprint v. Charter, March-=3, 20~ for Sprint v. Ceque[f. No

other expert reports will be permitted without either the consent of all parties or leave of the
              '
Court, which leave shall not be given absent extraordinary circumstances.          Along with the

submissions of the expert reports, the parties shall advise of the dates and times of their experts'

availability for deposition. Depositions of experts shall be completed on or before .fSprinr

.kmtta-ry 22, -2~ [C~ January 22, 2021 for Sprint v. Charter, March~, 2021 for Sprint v.

Ceque-r-

               b.       Objections to Expert Testimony. To the extent any objection to expert

testimony is made pursuant to the principles announced in Daubert v. Merrell Dow Phann., Inc.,

509 U.S. 579 (1993), as incorporated in Federal Rule of Evidence 702, it shall be made by

motion no later than the deadline for dispositive motions set forth herein, unless otherwise

ordered by the Court.

       13.     Case Dispositive Motions. All case dispositive motions, an opening brief, and

affidavits, if any, in support of the motion shall be served and filed on or before {£prim:
                                                                       Ap~I
~'l"l'm~~,.-..Q,a,:;,-;l,,J...,l~~February 26, 2021 for Sprint v. Charter, . . 5, 2021 for Sprint v.
                                                                                                       OU-
                                                                                                       [V''
Cequer( No case dispositive motion under Rule 56 may be filed more than ten days before the


                                                 9
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 10 of 11 PageID #: 1189



above date without leave of the Court.

        14.    Applications by Motion. Except as otherwise specified herein, any application to

the Court shall be by written motion. Any non-dispositive motion should contain the statement

required by Local Rule 7 .1.1.

       15.     Pretrial Conference. Beginning on May 7, 2021 at 9:00 a,m. for Sprint v. Charter,

and September 3, 2021 at 9:00 a.m. for Sprint v. Cequel, the Court will hold a Rule 16(e) final

pretrial conference in Court with counsel. The parties shall file a joint proposed final pretrial

order in compliance with Local Rule 16.3(c) no later than 5:00 p.m. on the third business day

before the date of the final pretrial conference. Unless otherwise ordered by the Court, the

parties shall comply with the timeframes set forth in Local Rule 16.3(d) for the preparation of the

proposed joint final pretrial order.

        16.    Motions in Limine. Motions in limine shall not be sep~ately filed. All in limine

requests and responses thereto shall be set forth in the proposed pretrial order. Each party shall

be limited to three in limine requests, unless otherwise permitted by the Court. The in limine

request and any response shall contain the authorities relied upon; each in limine request may be

supported by a maximum of three pages of argument and may be opposed by a maximum of

three pages of argument, and the party making the in limine request may add a maximum of one

additional page in reply in support of its request. No separate briefing shall be submitted on in

limine requests, unless otherwise permitted by the Court.

        17.    Jury Instructions, Voir Dire, and Special Verdict Forms. Where a case is to be

tried to a jury, pursuant to Local Rules 47.l(a)(2) and 51.1, the parties should file (i) proposed

voir dire, (ii) preliminary jury instructions, (iii) final jury instructions, and (iv) special verdict

forms no later than 5:00 p.m. on the third business day before the date of the final pretrial


                                                 10
Case 1:18-cv-02033-RGA Document 73 Filed 05/09/19 Page 11 of 11 PageID #: 1190



conference.   The parties shall submit simultaneously with filing each of the foregoing four

documents in Word or WordPerfect format to rga_civil@ded.uscourts.gov ..

        18.    Trial. These matters are scheduled for 5 day jury trials beginning at 9:30 a.m .. on

May 17, 2021 for Sprint v. Charter, and September 13, 2021 for Sprint v. Cequel.

       Until the case is submitted to the jury for deliberations, the jury will be excused each day

at 4:30 p.m. The trial will be timed, as counsel will be allocated a total number of hours in

which to present their respective cases.

        19.    ADR Process. This matter 1s referred to a magistrate judge to explore the

possibility of alternative dispute resolution.




                                                 11
